 
EXHIBIT 10.3
CHURCH & DWIGHT CO., INC.
 
2008 OMNIBUS EQUITY COMPENSATION PLAN
 
NONQUALIFIED STOCK OPTION GRANT
 
This STOCK OPTION GRANT AGREEMENT (the “Agreement”), dated as of
_________________ (the “Date of Grant”), is delivered by Church & Dwight Co.,
Inc. (the “Company”) to _______________ (the “Grantee”).
 
RECITALS
 
A.           The Church & Dwight Co., Inc. 2008 Omnibus Equity Compensation Plan
(the “Plan”) provides for the grant of options to purchase shares of common
stock of the Company.  The Company’s Board of Directors (the “Board”) has
decided to make a stock option grant as an inducement for the Grantee to
continue in the service of the Company as a member of the Board and promote the
best interests of the Company and its stockholders.
 
NOW, THEREFORE, the parties to this Agreement, intending to be legally bound,
hereby agree as follows:
 
1. Grant of Option.  Subject to the terms and conditions set forth in this
Agreement and in the Plan, the Company hereby grants to the Grantee a
nonqualified stock option (the “Option”) to purchase ___________ shares of
common stock of the Company (“Shares”) at an exercise price of $_________ per
Share.  The Option shall become exercisable according to Paragraph 2 below.
 
2. Exercisability of Option.  Except as provided in Paragraphs 3(b) and 5 below
or the Plan, the Option shall become exercisable on the following dates, if the
Grantee continues to provide service to the Company as a member of the Board on
the applicable vesting date (“Vesting Date”):
 
Vesting
Date
Shares for Which the Option is
Exercisable on the Vesting Date
Third anniversary of the Date of Grant
100 %

 
3. Term of Option.
 
(a) The Option shall have a term of ten years from the Date of Grant and shall
terminate on the tenth anniversary of the Date of Grant, unless it is terminated
at an earlier date pursuant to the provisions of this Agreement or the Plan.
 
(b) The Option shall automatically terminate upon the happening of the first of
the following events:
 
(i) The expiration of the 30-day period after the Grantee ceases to provide
service to the Company as a member of the Board, if the termination is for any
reason other than Disability (as defined below), death, Retirement (as defined
below) or Cause (as defined below), and the Option shall continue to become
exercisable in accordance with Paragraph 2 above during such 30-day period.
 
(ii) The expiration of the three-year period after the Grantee ceases to provide
service to the Company as a member of the Board on account of the Grantee’s
Disability, and the Option shall continue to become exercisable in accordance
with Paragraph 2 above during such three-year period.  For purposes of this
Agreement, the term “Disability” shall mean the Grantee’s inability to render
services to the Company for a period of six consecutive months by reason of
permanent disability, as determined by the written medical opinion of an
independent medical physician reasonably acceptable to the Company.
 
(iii) The expiration of the three-year period after the Grantee ceases to
provide service to the Company as a member of the Board, if the Grantee dies
while providing service to the Company, and the Option shall continue to become
exercisable in accordance with Paragraph 2 above during such three-year period.
 
(iv) The expiration of the term described in Paragraph 3(a) if the Grantee
ceases to provide service to the Company as a member of the Board on account of
the Grantee’s Retirement, and the Option shall continue to become exercisable in
accordance with Paragraph 2 above during such term.  For purposes of this
Agreement, a Grantee shall be considered to meet the requirements of
“Retirement” if the Grantee has at least three years of service with the Company
as a member of the Board at the Grantee’s termination date and the Grantee’s
termination of service is not for Cause.
 
(v) The date on which the Grantee ceases to provide service to the Company as a
member of the Board for Cause.  In addition, upon a termination for Cause, the
Grantee shall automatically forfeit all Shares underlying any exercised portion
of an Option for which the Company has not yet delivered the Share certificates,
upon refund by the Company to the Grantee of the exercise price paid by the
Grantee for such Shares.  Notwithstanding the prior provisions of this Paragraph
3, if the Grantee engages in conduct that constitutes Cause with respect to the
Company after the Grantee’s service has terminated, the Option shall immediately
terminate.  For purposes of this Agreement, the term “Cause” shall mean the
Grantee’s dishonesty, fraud or willful misconduct, as determined by the Board in
its sole discretion.
 
 
 


--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, in no event may the Option be exercised on or
after the tenth anniversary of the Date of Grant.  Any portion of the Option
that is not exercisable at the time the Grantee ceases to provide service to the
Company, and that will not subsequently become exercisable as provided in
subparagraph 3(b)(i), (ii), (iii) or (iv) above, shall immediately
terminate.  The portion of the Option that is exercisable or will become
exercisable under subparagraph 3(b)(i), (ii), (iii) or (iv) after the
Executive’s separation from service shall be determined as of the Executive’s
separation date based on the vesting schedule in Paragraph 2 (without regard to
any Change of Control that could occur after separation from service), and the
remainder of the Option shall terminate and  cease to be outstanding as of the
Executive’s separation date.
 
4. Exercise Procedures.
 
(a) Subject to the provisions of Paragraphs 2 and 3 above, the Grantee may
exercise part or all of the exercisable Option by giving the Company written
notice of intent to exercise in the manner provided in this Agreement,
specifying the number of Shares as to which the Option is to be exercised and
the method of payment.  Payment of the exercise price shall be made in
accordance with procedures established by the Company from time to time based on
type of payment being made but, in any event, prior to issuance of the
Shares.  The Grantee shall pay the exercise price (i) in cash, (ii) with the
approval of the Board, by delivering Shares of the Company, which shall be
valued at their fair market value on the date of exercise, or by attestation (on
a form prescribed by the Company) to ownership of Shares having a fair market
value on the date of exercise equal to the exercise price, (iii) by payment
through a broker in accordance with procedures permitted by Regulation T of the
Federal Reserve Board or (iv) by such other method as the Board may
approve.  The Board may impose from time to time such limitations as it deems
appropriate on the use of Shares of the Company to exercise the Option.
 
(b) The Company’s obligation to deliver Shares upon exercise of the Option shall
be subject to all applicable laws, rules and regulations and also to such
approvals by governmental agencies as may be deemed appropriate by the Company,
including such actions as Company counsel shall deem necessary or appropriate to
comply with relevant securities laws and regulations.
 
(c) All obligations of the Company under this Agreement shall be subject to the
rights of the Company as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable.  Subject to Board approval, the
Grantee may elect to satisfy any tax withholding obligation of the Company with
respect to the Option by having Shares withheld up to an amount that does not
exceed the minimum applicable withholding tax rate for federal (including FICA
and Medicare), state and local tax liabilities.
 
5. Change of Control.  The provisions of the Plan applicable to a Change of
Control (as defined in the Plan) shall apply to the outstanding Option, and, in
the event of a Change of Control, the Board may take such actions as it deems
appropriate pursuant to the Plan.
 
6. Restrictions on Exercise.  Except as the Board may otherwise permit pursuant
to the Plan, only the Grantee may exercise the Option during the Grantee’s
lifetime and, after the Grantee’s death, the Option shall be exercisable
(subject to the limitations specified in the Plan) solely by the legal
representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.
 
7. Grant Subject to Plan Provisions.  This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan.  The grant and exercise of the
Option are subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Board in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(a) the registration, qualification or listing of the Shares, (b) changes in
capitalization of the Company and (c) other requirements of applicable law.  The
Board shall have the authority to interpret and construe the Option pursuant to
the terms of the Plan, and its decisions shall be conclusive as to any questions
arising hereunder.  By accepting the grant of the Option, the Grantee agrees to
be bound by the terms of the Plan and this Agreement and agrees that all of the
decisions and determinations of the Board shall be final and binding.
 
 
 


--------------------------------------------------------------------------------

 
8. No Service or Other Rights.  The grant of the Option shall not confer upon
the Grantee any right to be retained by or in the service of the  Company and
shall not interfere in any way with the right of the Company to terminate the
Grantee’s service at any time. The right of the Company to terminate at will the
Grantee’s service at any time for any reason is specifically reserved.
 
9. No Stockholder Rights.  Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a stockholder with respect to the Shares
subject to the Option, until certificates for Shares have been issued upon the
exercise of the Option.
 
10. Assignment and Transfers.  Except as the Board may otherwise permit pursuant
to the Plan, the rights and interests of the Grantee under this Agreement may
not be sold, assigned, encumbered or otherwise transferred except, in the event
of the death of the Grantee, by will or by the laws of descent and
distribution.  In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Option or any right hereunder,
except as provided for in this Agreement, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to the Grantee, and
the Option and all rights hereunder shall thereupon become null and void.  The
rights and protections of the Company hereunder shall extend to any successors
or assigns of the Company and to the Company’s parents, subsidiaries, and
affiliates.  This Agreement may be assigned by the Company without the Grantee’s
consent.
 
11. Applicable Law.  The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to the conflicts of laws
provisions thereof.
 
12. Notice.  Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at 469 North Harrison
Street, Princeton, New Jersey 08543-5297, and any notice to the Grantee shall be
addressed to such Grantee at the current address shown on the records of the
Company, or to such other address as the Grantee may designate to the Company in
writing.  Any notice shall be delivered by hand or by a recognized courier
service such as FedEx or UPS, sent by telecopy or enclosed in a properly sealed
envelope addressed as stated above, registered and deposited, postage prepaid,
in a post office regularly maintained by the United States Postal Service.
 
IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.
 

 
CHURCH & DWIGHT CO., INC.
 
By:
   
Name:
   
Title:
   
Grantee:
   
Date:
 
